DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 19, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  An annotated IDS indicating consideration by the Examiner is attached to this Office Action.
Response to Amendment
Applicant’s preliminary amendment of February 19, 2021 has been fully and carefully considered.  Applicant has amended the abstract and the claims.  In the second preliminary amendment filed June 14, 2021, applicant has cancelled claims 1-22 in favor of new claims 23-37.  Action on the merits of claims 23-37 follows:
Specification
The abstract of the disclosure which was submitted in the Preliminary Amendment of  is objected to because the abstract is not drafted as a single paragraph and applicant has used what is considered to be legal phraseology in drafting the abstract.  Terms such as “disclosed” should not be used in the abstract.  Applicant can delete “disclosed” in all occurrences and insert –described—in order to obviate the objection.  Correction is required.  See MPEP § 608.01(b).
Claim Interpretation
As stated above, in the preliminary amendment of June 14, 2021, applicant has cancelled claims 1-22 in favor of new claims 23-37.  In claim 23 preamble recites a system for removing ammonia from an ammonia containing liquid.  The term system has been examined and interpreted as an apparatus or device or plurality devices in fluid connection. The application also has claims  (35-37) to a method of removing ammonia from an ammonia contacting liquid.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 23-37 are rejected under 35 U.S.C. 103 as being unpatentable over Eden et al. US 8,939,676.
Eden et al. teach a system and a method for removing ammonia for landfill leachate.  The process is a thermal leachate treatment system for removing ammonia from landfill leachate. The system can include a heat exchanger which includes leachate inlet and a leachate outlet in  the leachate flow path upstream of the ammonia scrubber and leachate discharge inlet and a leachate discharge outlet in the leachate discharge flow path and wherein the heat exchanger preheats the leachate prior to ammonia scrubbing.[Note Column 1, lines 62-67]  The system as described by Eden et al. includes an ammonia containing gas flow path connected to the ammonia containing gas outlet and a condenser disposed within the ammonia containing gas flow path to condense at least some of the water within the ammonia containing gas passing there through.  The condenser can have an inlet and outlet in the leachate flow path such that in use heat exchange between the ammonia containing gas and the leachate condenses water from the ammonia containing gas and preheats the leachate.  The method includes the step of removing ammonia form landfill leachate by passing a hot exhaust gas stream carrying waste heat through and economizer ( a type of heat exchanger that recovers heat from exhaust or flue gases which is primarily used as a pre-heater) to produce high pressure hot water in a hot water circuit, passing said high pressure hot water through a boiler connected to a source of water to produce an output of steam  which is used as an ammonia stripper.  The method includes a steam inlet connected to a first heat exchanger by a conduit and a force air inlet at the lower end, and a randomly packed bed between the upper end and lower end, passing a flow steam and air  in one direction through the ammonia stripper and allowing the leachate to flow over the packed bed to release ammonia from the leachate.[Note Column 3, lines 1-60].  Eden et al. teach that the mixture of steam and air entering the packed bed of the ammonia stripper is maintained at a temperature of 75-90oC, preferably  the temperature is 80oC + 2oC.  Eden et al. teach that the method can further control the flow of fluid through the heat exchanger such that the temperature of the leachate entering the ammonia striper is maintained  in the range of 72-85oC, preferably the temperature is 75oC + 3oC.  [Note Column 3, lines 35-Column 4, lines 35 and Figure 1].
However, Eden does not teach using a cold water scrubber and compressing the ammonia water solution.
It would have been obvious from reading Eden et al. that although the cold water scrubber is not specifically taught, the concept of scrubbing and removing ammonia from a landfill leachate has been taught.  The concept of using an economizer as well as maximizing the heat transfer efficiency of the process has been taught.  To specifically use cold water scrubbing, for the purpose of optimizing the overall heat transfer efficiency of the process without also requiring pH or chemical treatment of the leachate to enhance scrubbing and stripping ammonia from landfill leachate would have been obvious to one having ordinary skill in the art from reading Eden et al. at the time the invention was made or filed.  The concept of multiple state heat recovery has been taught in Eden et al. for the purpose of improved efficiency and ammonia removal has been specifically taught and suggested by Eden et al.  It is maintained that Eden et al. teaches a system for removing ammonia from an ammonia contain liquid which includes a heat exchanger for heating the ammonia containing liquid, an ammonia stripper and scrubber.  The only deficiency in Eden et al. is a cold water scrubber  or an acid scrubber.  The concept of pH control has been taught in Eden et al. and to adjust the pH although not desired in Eden et al., there is a teaching and recognition by the artisan that pH control or chemically scrubbing ammonia is effective in stripping ammonia from a liquid.[Note Column 1, line 12-15].  It is maintained that when reading Eden et al. for all what has been taught renders applicant’s invention as a whole obvious.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rapport et al. teach a system and device for production of high nitrogen organic fertilizer for ammonia rich wastewater.  Meessen et al. teach a process for the removal of ammonia from an ammonia containing gas stream.  Orentlicher et al. teach ammonia capture recovery system.  Kumar et al. teach a nutrient recovery process which includes stripping ammonia form liquids.  Josse et al. teach nutrient recovery for an anerobic digester which includes ammonia stripping.  Campbell et al. teach a method of separating components from a gas stream.  Schreuder teach a method and apparatus for treating an off gas stream.  Sato et al. teach an ammonia recovery device and recovery method.  Casara et al. teach a method for the recovery of ammonia from a gaseous stream in a synthesis process of urea.  Hickey teach a method of treating a hot syngas stream for conversion to chemical products by removing ammonia and COS.  Duesel, Jr. teach a compact wastewater concentrator and scrubber.  Allison teach removal of gases from a feed.  Stulz et al. teach ammonia removal.  Matros et al. teach a process of stripping a volatile component from a liquid.  Wang teaches removal of volatile compounds from a liquid.  Karwat teach a method and apparatus for regulating ammonia content in scrubbing liquid used in a gas scrubbing process.  Bhattacharyya teach a method and apparatus for treatment of wastewater.  Josis teach desorption of volatile compounds dissolved in a liquid phase.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINA BHAT whose telephone number is (571)272-1397. The examiner can normally be reached Monday- Friday, 9:00 AM- 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C. Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
				/Nina Bhat/                                                      Primary Examiner, Art Unit 1771